Citation Nr: 1828174	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-37 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Florida/South Georgia Veterans Health System


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Baptist Medical Center on October 21, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Counsel



INTRODUCTION

The Veteran served on active duty from April 1976 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 decision of the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System, which disapproved reimbursement because the treatment sought on the day in question was determined to be non-emergent in nature.


FINDINGS OF FACT

1. The Veteran received medical services for a nonservice-connected disability at Baptist Medical Center, a non-VA medical facility, where he incurred medical expenses.

2. VA payment or reimbursement of the costs of the October 21, 2013, care was not authorized.

3. The medical expenses incurred on October 21, 2013, were not incurred as a result of a medical emergency.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses incurred at Baptist Medical Center on October 21, 2013, have not been met.  38 U.S.C. § 1725 (2012); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.1000, 17.1001, 17.1002, 17.1004 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks reimbursement for unauthorized medical expenses incurred at Baptist Medical Center on October 21, 2013, for follow-up treatment received for a right leg laceration.  

I. Legal Criteria

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997).  However, Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C. §§ 1725 and 1728. 

Under 38 U.S.C. § 1728, generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions, as follows:

(a) The care and services rendered were either for: (1) an adjudicated service-connected disability, or (2) a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i); and 

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and 

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 C.F.R. § 17.120.

Under 38 U.S.C. § 1725 and 38 C.F.R. §§ 17.1000-1008, VA may reimburse claimants for unauthorized medical expenses for emergency services provided for nonservice-connected conditions in non-VA facilities.  To be eligible for reimbursement under this authority the claimant has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The Veteran is financially liable to the provider of that emergency treatment for that treatment; 

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the Veteran's liability to the provider; and 

(h) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002.

II. Analysis

At the outset, the Board notes that the Veteran is not entitled to reimbursement under 38 U.S.C. § 1728 as he was not seeking treatment related to a service-connected disability, nor is he totally disabled (his combined rating is 80 percent from 2010), and he is not participating in a rehabilitation program.  Thus, the Veteran is not entitled to reimbursement under 38 U.S.C. § 1728. 

The Board will next consider whether reimbursement is warranted under 38 U.S.C. § 1725.

The pertinent history here involves an accident that occurred on October 14, 2013 - several days before the unauthorized medical visit - where the Veteran presented to Baptist Medical Center with a right leg laceration from a dutch oven having fallen on his right leg.  He was treated with sutures and was instructed to follow up with Dr. G.W. (VA physician) in two days (October 16, 2013).  It was noted that sutures should be removed within 7 to 10 days.  The October 14, 2013 emergency visit was authorized and paid for by VA.  

However, on October 21, 2013, the Veteran presented again to Baptist Medical Center for suture removal.  The medical documentation from the day in question reveals that the Veteran was stable and not in acute distress or exhibiting other symptoms.  The wound site was slightly painful and red, though noted to be improving; his pain level was at a 5 out of 10.  

The Board finds that the condition for which the Veteran sought treatment was not of such a nature that a prudent layperson would have reasonably expected that a delay in seeking emergency medical treatment would have been hazardous to life or health.  It appears that the only reason the Veteran presented to the emergency room on October 21, 2013, despite having been told to follow-up with his VA physician, was for suture removal; he was not in any distress at the time.  Furthermore, medical progress notes show that the Veteran did in fact follow up with Dr. G.W. at VA for a laceration check on October 16, 2013.  There is no suggestion or indication that the suture removal on October 21, 2013, was an emergent procedure that had to be handled outside of VA, and the Veteran does not claim that the October 21, 2013 visit was emergent in nature; he believes it to be a continuation of the October 14, 2013 emergency, which unfortunately, is not the case and he cannot be reimbursed for the October 21, 2013 visit.

As such, a preponderance of the evidence is against a finding that the treatment received on October 21, 2013, was for a medical emergency.  As one requirement for reimbursement is not met, the Board does not need to address whether the other requirements are met, including whether a VA facility was feasibly available. 

ORDER

Payment or reimbursement of unauthorized medical expenses incurred at Baptist Medical Center on October 21, 2013, is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


